Name: Council Regulation (EEC) No 1134/91 of 29 April 1991 on the tariff arrangements applicable to imports into the Community of products originating in the occupied territories and repealing Regulation (EEC) No 3363/86
 Type: Regulation
 Subject Matter: tariff policy;  trade;  international security;  Asia and Oceania;  international trade
 Date Published: nan

 Avis juridique important|31991R1134Council Regulation (EEC) No 1134/91 of 29 April 1991 on the tariff arrangements applicable to imports into the Community of products originating in the occupied territories and repealing Regulation (EEC) No 3363/86 Official Journal L 112 , 04/05/1991 P. 0001 - 0005 Finnish special edition: Chapter 11 Volume 17 P. 0003 Swedish special edition: Chapter 11 Volume 17 P. 0003 COUNCIL REGULATION (EEC) No 1134/91 of 29 April 1991 on the tariff arrangements applicable to imports into the Community of products originating in the occupied territories and repealing Regulation (EEC) No 3363/86THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas products originating in the West Bank of the River Jordan or the Gaza Strip (called the 'occupied territories'), both occupied by Israel, enjoy preferential treatment with regard to access to the Community market under Council Regulation (EEC) No 3363/86 of 27 October 1986 on the tariff arrangements applicable to imports into the Community of products originating in the occupied territories (1); Whereas the preferential arrangements provide for free access to the Community market for industrial goods and preferential tariff treatment for certain agricultural products; Whereas it is appropriate to introduce measures to bring about a rapid improvement in the conditions of access to the Community market for agricultural products originating in the occupied territories; whereas, to achieve this objective, Regulation (EEC) No 3363/86 should be replaced by a new Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. Products other than those listed in Annex II to the Treaty and originating in the occupied territories shall be imported into the Community without quantitative restrictions or measures having equivalent effect and free of customs duties and charges having equivalent effect. 2. In the case of goods listed in the Annex to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (2) which list is set out in Annex I hereto, paragraph 1 shall apply only to the fixed component of the charge imposed on such goods imported into the Community. Article 2 The customs duties on imports into the Community of the agricultural products set out in Annex II hereto and originating in the occupied territories shall be eliminated in two equal instalments, on 1 January 1992 and 1 January 1993, and within the periods indicated for each product. Article 3 1. Article 2 shall apply within the limits of a Community tariff quota of 1 200 tonnes to strawberries falling within CN Code 0810 10 90. 2. A reference quantity is set out in Annex II hereto for certain products. Where imports of any of these products exceed the reference quantity, the product concerned may be made subject to a Community tariff quota which shall apply to a volume equivalent to the reference quantity, if the amounts imported appear likely to cause difficulties in the Community market. 3. In the case of products listed in Annex II other than those in paragraphs 1 and 2, reference quantities may be set if the amounts imported appear likely to create difficulties in the Community market. These products may subsequently be made subject to tariff quotas under the same conditions as those set out in paragraph 2. 4. The rates of tariff reduction set out in Annex II shall apply to amounts imported in excess of the quotas. 5. From the time when, pursuant to the application of Article 2, customs duties have reached a level of 2 % or less, their collection shall be totally suspended. Article 4 The rules of origin to be applied shall be those laid down in Commission Regulation (EEC) No 4129/86 (3). Article 5 Regulation (EEC) No 3363/86 is hereby repealed. Article 6 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 April 1991. For the Council The President R. GOEBBELS (1) OJ No L 306, 1. 11. 1986, p. 103. (2) OJ No L 323, 29. 11. 1980, p. 1. (3) OJ No L 381, 31. 12. 1986, p. 1. ANNEX I CN code Description ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0403 10 51 to 0403 10 99 - Yoghurt, flavoured or containing added fruit or cocoa 0403 90 71 to 0403 90 99 - Other, flavoured or containing added fruit or cocoa 0710 40 00 Sweet corn (uncooked or cooked by steaming or boiling in water), frozen 0711 90 30 Sweet corn provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption ex 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading No 1516: 1517 10 10 - Margarine, excluding liquid margarine containing more than 10 % but not more than 15 % by weight of milk fats 1517 90 10 - Other, containing more than 10 % but not more than 15 % by weight of milk fats 1702 50 00 Chemically pure fructose ex 1704 Sugar confectionery (including white chocolate), not containing cocoa; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within subheading No 1704 90 10 1806 Chocolate and other food preparations containing cocoa 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included ex 1902 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within subheadings 1902 20 10 and 1902 20 30 1903 Tapioca and substitutes therefor, prepared from starch in the form of flakes, grains, pearls, siftings or similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example corn flakes); cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared 1905 Bread, pastry, cakes, biscuits and other bakers'wares, whether or not containing cocoa, communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2001 90 30 Sweet corn (Zea mays var. saccharata) prepared or preserved by vinegar or acetic acid 2001 90 40 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid 2004 90 10 Sweet corn (Zea mays var. saccharata) prepared or preserved otherwise than by vinegar or acetic acid; frozen 2005 80 00 Sweet corn (Zea mays var. saccharata) prepared or preserved otherwise than by vinegar or acetic acid; not frozen 2008 99 85 Maize other than sweet corn (Zea mays var. saccharata) otherwise prepared or preserved, not containing added spirit or added sugar 2008 99 91 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, otherwise prepared or preserved, not containing added spirit or added sugar 2101 30 19 Roasted coffee substitutes excluding roasted chicory 2101 30 99 Extracts, essences and concentrates of roasted coffee substitutes excluding those of roasted chicory 2102 10 31 to 2102 10 39 Bakers' yeast 2105 Ice cream and other edible ice, whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included other than those falling within subheadings 2106 10 10 and 2106 90 91 and other than flavoured or coloured sugar syrups 2202 90 91 2202 90 95 2202 90 99 Non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009, containing products of Nos 0401 to 0404 or obtained from products of heading Nos 0401 to 0404 2905 43 Mannitol 2905 44 D-Glucitol (sorbitol) ex 3501 Caseins caseinates and other casein derivatives ex 3505 10 Dextrins and other modified starches, excluding esterified or etherified starches of subheading 3505 10 50 3505 20 Glues based on starches or on dextrins or other modified starches 3809 10 Prepared glazings and prepared dressings with a basis of amylaceous substances 3823 60 Sorbitol other than of subheading 2905 44 ANNEX II CN code Description Rate of reduction in customs duties (%) (1) ex 0702 00 10 Tomatoes, fresh or chilled, from 1 December to 31 March (2) 60 % ex 0703 10 Onions, fresh or chilled, from 15 February to 15 May 60 % ex 0709 30 00 Aubergines (eggs-plants), fresh or chilled, from 15 January to 30 April (3) 60 % ex 0709 60 Fruits of the genus Capsicum or of the genus Pimenta, fresh or chilled: 0709 60 10 Sweet peppers or pimentos (4) 40 % 0709 60 99 Other 80 % ex 0709 90 70 Courgettes, fresh or chilled, from 1 December to end of February (5) 60 % ex 0709 90 90 Other vegetables, fresh or chilled: Wild onions of the species Muscari comosum, from 15 February to 15 May 60 % ex 0710 80 Other vegetables, uncooked or cooked by steaming or boiling in water, frozen: 0710 80 59 Fruit of the genus Capsicum or of the genus Pimenta, other than sweet peppers or pimentos 80 % 0710 90 10 Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers or pimentos, provisionally preserved, but unsuitable in that state for immediate consumption 80 % ex 0805 10 Oranges, fresh (6) 60 % ex 0805 20 Mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids, fresh (7) 60 % ex 0805 30 Lemons, (citrus limon, citrus limonum), fresh (8) 40 % 0805 40 00 Grapefruit and pomelos 80 % ex 0807 10 90 Melons fresh: from 1 November to 31 May (9) 50 % ex 0810 10 90 Strawberries, fresh from 1 November to 31 March (10) 0 % ex 0812 90 20 Oranges, comminuted, provisionally preserved, but unsuitable in that state for immediate consumption 80 % 0904 20 39 Peppers other than sweet peppers or pimentos, dried, neither crushed nor ground 80 % 2001 90 20 Fruit of the genus Capsicum other than Sweet peppers or pimentos, prepared or preserved by vinegar or acetic acid 80 % 2005 90 10 Fruit of the genus Capsicum other than sweet peppers or pimentos, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 80 % (1) For amounts imported in excess of any tariff quota. (2) Reference quantity: 1 000 tonnes. (3) Reference quantity: 3 000 tonnes. (4) Reference quantity: 1 000 tonnes. (5) Reference quantity: 300 tonnes. (6) Reference quantity: 25 000 tonnes. (7) Reference quantity: 500 tonnes. (8) Reference quantity: 800 tonnes. (9) Reference quantity: 10 000 tonnes. (10) Reference quantity: 1 200 tonnes. ANNEX I CN code Description ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0403 10 51 to 0403 10 99 - Yoghurt, flavoured or containing added fruit or cocoa 0403 90 71 to 0403 90 99 - Other, flavoured or containing added fruit or cocoa 0710 40 00 Sweet corn (uncooked or cooked by steaming or boiling in water), frozen 0711 90 30 Sweet corn provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption ex 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading No 1516: 1517 10 10 - Margarine, excluding liquid margarine containing more than 10 % but not more than 15 % by weight of milk fats 1517 90 10 - Other, containing more than 10 % but not more than 15 % by weight of milk fats 1702 50 00 Chemically pure fructose ex 1704 Sugar confectionery (including white chocolate), not containing cocoa; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within subheading No 1704 90 10 1806 Chocolate and other food preparations containing cocoa 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included ex 1902 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within subheadings 1902 20 10 and 1902 20 30 1903 Tapioca and substitutes therefor, prepared from starch in the form of flakes, grains, pearls, siftings or similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example corn flakes); cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared 1905 Bread, pastry, cakes, biscuits and other bakers'wares, whether or not containing cocoa, communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2001 90 30 Sweet corn (Zea mays var. saccharata) prepared or preserved by vinegar or acetic acid 2001 90 40 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid 2004 90 10 Sweet corn (Zea mays var. saccharata) prepared or preserved otherwise than by vinegar or acetic acid; frozen 2005 80 00 Sweet corn (Zea mays var. saccharata) prepared or preserved otherwise than by vinegar or acetic acid; not frozen 2008 99 85 Maize other than sweet corn (Zea mays var. saccharata) otherwise prepared or preserved, not containing added spirit or added sugar 2008 99 91 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, otherwise prepared or preserved, not containing added spirit or added sugar 2101 30 19 Roasted coffee substitutes excluding roasted chicory 2101 30 99 Extracts, essences and concentrates of roasted coffee substitutes excluding those of roasted chicory 2102 10 31 to 2102 10 39 Bakers' yeast 2105 Ice cream and other edible ice, whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included other than those falling within subheadings 2106 10 10 and 2106 90 91 and other than flavoured or coloured sugar syrups 2202 90 91 2202 90 95 2202 90 99 Non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009, containing products of Nos 0401 to 0404 or obtained from products of heading Nos 0401 to 0404 2905 43 Mannitol 2905 44 D-Glucitol (sorbitol) ex 3501 Caseins caseinates and other casein derivatives ex 3505 10 Dextrins and other modified starches, excluding esterified or etherified starches of subheading 3505 10 50 3505 20 Glues based on starches or on dextrins or other modified starches 3809 10 Prepared glazings and prepared dressings with a basis of amylaceous substances 3823 60 Sorbitol other than of subheading 2905 44 ANNEX II CN code Description Rate of reduction in customs duties (%) (1) ex 0702 00 10 Tomatoes, fresh or chilled, from 1 December to 31 March (2) 60 % ex 0703 10 Onions, fresh or chilled, from 15 February to 15 May 60 % ex 0709 30 00 Aubergines (eggs-plants), fresh or chilled, from 15 January to 30 April (3) 60 % ex 0709 60 Fruits of the genus Capsicum or of the genus Pimenta, fresh or chilled: 0709 60 10 Sweet peppers or pimentos (4) 40 % 0709 60 99 Other 80 % ex 0709 90 70 Courgettes, fresh or chilled, from 1 December to end of February (5) 60 % ex 0709 90 90 Other vegetables, fresh or chilled: Wild onions of the species Muscari comosum, from 15 February to 15 May 60 % ex 0710 80 Other vegetables, uncooked or cooked by steaming or boiling in water, frozen: 0710 80 59 Fruit of the genus Capsicum or of the genus Pimenta, other than sweet peppers or pimentos 80 % 0710 90 10 Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers or pimentos, provisionally preserved, but unsuitable in that state for immediate consumption 80 % ex 0805 10 Oranges, fresh (6) 60 % ex 0805 20 Mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids, fresh (7) 60 % ex 0805 30 Lemons, (citrus limon, citrus limonum), fresh (8) 40 % 0805 40 00 Grapefruit and pomelos 80 % ex 0807 10 90 Melons fresh: from 1 November to 31 May (9) 50 % ex 0810 10 90 Strawberries, fresh from 1 November to 31 March (10) 0 % ex 0812 90 20 Oranges, comminuted, provisionally preserved, but unsuitable in that state for immediate consumption 80 % 0904 20 39 Peppers other than sweet peppers or pimentos, dried, neither crushed nor ground 80 % 2001 90 20 Fruit of the genus Capsicum other than Sweet peppers or pimentos, prepared or preserved by vinegar or acetic acid 80 % 2005 90 10 Fruit of the genus Capsicum other than sweet peppers or pimentos, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 80 % (1) For amounts imported in excess of any tariff quota. (2) Reference quantity: 1 000 tonnes. (3) Reference quantity: 3 000 tonnes. (4) Reference quantity: 1 000 tonnes. (5) Reference quantity: 300 tonnes. (6) Reference quantity: 25 000 tonnes. (7) Reference quantity: 500 tonnes. (8) Reference quantity: 800 tonnes. (9) Reference quantity: 10 000 tonnes. (10) Reference quantity: 1 200 tonnes.